Citation Nr: 9934961	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-52 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an original compensable evaluation for 
right carpal tunnel syndrome.

2. Entitlement to an original compensable evaluation for left 
carpal tunnel syndrome.

3.  Entitlement to an original compensable evaluation for 
heel spurs on the right.

4.  Entitlement to an original compensable evaluation for 
heel spurs on the left.

5.  Entitlement to an original evaluation in excess of 10 
percent for low back strain with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in April 1996.  

This appeal arises from a September 1996, rating decision of 
the Oakland, California, Department of Veterans Affairs (VA) 
regional office (RO), which in part granted entitlement to 
service connection for right and left carpal tunnel syndrome 
and right and left heel spurs and lumbosacral strain with 
sciatica.  Each disability was evaluated as noncompensable.  
The grants of service connection and the effective dates of 
the evaluations were effective, May 1, 1996, the day 
following separation from service.

As the veteran noted disagreement with the assignment of the 
initial disability evaluations for his right carpal tunnel 
syndrome and bilateral heel spurs, the propriety of the 
rating during the time period from the date of his retirement 
from service is currently before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 
119 (1999).  Although the RO had not evaluated the veteran's 
claim in light of Fenderson, the Board finds that there has 
been no due process violation.  That is, the RO has 
considered the appropriate evaluation for the entire period 
since the effective date of the grant of compensation.


FINDINGS OF FACT

1.  Right carpal tunnel syndrome is manifested by subjective 
complaints without any objective evidence of current 
disability. 

2.  The probative medical evidence of record shows that the 
veteran's bilateral heel spurs have been productive of pain 
and tenderness in each heel without a compensable level of 
limitation of motion under the applicable diagnostic code 
since separation from service to the present.

3.  The veteran, in a March 1998 letter, wrote that he was 
satisfied with the evaluations assigned for his low back 
condition and left carpal tunnel syndrome.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8515 (1999).

2.  The criteria for an initial compensable evaluation of 10 
percent for heel spurs on the right have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5015-5279, 5284 (1999).

3.  The criteria for an initial compensable evaluation of 10 
percent for heel spurs on the left have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5015-5279, 5284 (1999).

4.  The veteran has withdrawn his appeals as to the issues of 
increased evaluations for left carpal tunnel syndrome and low 
back strain with sciatica and the Board does not have 
jurisdiction to consider these claims.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.


Right Carpal Tunnel Syndrome

Service connection is presently in effect for right carpal 
tunnel syndrome, which has been assigned a noncompensable 
disability evaluation.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The code which is 
most analogous is 38 C.F.R. § 4.124a, Code 8515.  

Diagnostic Code 8515 covers impairment of the median nerve.  
Complete paralysis of the median nerve of a major extremity, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of the index finger and feeble 
flexion of the middle finger, inability to make a fist, index 
and middle fingers remaining extended; inability to flex the 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances, 
warrants a 70 percent schedular evaluation.  Severe 
incomplete paralysis of the median nerve warrants a 50 
percent schedular evaluation.  Moderate incomplete paralysis 
warrants a 30 percent evaluation.  Mild incomplete paralysis 
warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Code 
8515.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given for the nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

In May 1996, the veteran requested service connection for 
carpal tunnel syndrome.  

In June 1996, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
numbness in his wrist.  Physical examination revealed that 
the veteran had a normal grip.  The veteran reported that he 
had undergone carpal tunnel surgery in early 1995, with 
relief of his symptoms of weakness and tingling in the 
fingers.  On examination he had normal grip strength on the 
right.  No diagnosis was reported referable to the right 
wrist.

In his October 1996 notice of disagreement, the veteran 
reported that his carpal tunnel syndrome was exacerbated by 
the use of a computer.  In his November 1996 substantive 
appeal, the veteran indicated that his carpal tunnel syndrome 
was very painful and that it caused him to miss time from 
work.  

In a statement dated in December 1996, a private physician 
reported that numbness in the veteran's right wrist and hand 
had resolved, although he had tendinitis in the dorsal aspect 
of the right wrist.

In June 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had numbness, tingling, and weakness in his 
hands.  He also noted having a tendency to drop things.  The 
veteran occasionally used an Ace bandage and a brace.  

Physical examination revealed symmetric supination and 
pronation of the forearm, with supination to 80 degrees and 
pronation to 70 degrees, bilaterally.  Hand motion was 
normal.  Tinel sign was negative over the median nerve at the 
wrist on both sides.  Median nerve compression test was 
negative to 30 seconds, bilaterally.  Phalen test was 
negative to 90 seconds on the right.  Normal strength of the 
opponens pollicus and intrinsics was present.  Sensation was 
normal to light touch in both upper extremities.  There was 
no evidence of median neuropathy.  The incision on the palmar 
aspect of the right hand was cleanly healed.  Right median 
motor and sensory conduction studies were within normal 
limits.  The examiner noted that there were no clinical 
abnormalities of excursion, strength, coordination, or 
endurance.  A magnetic resonance imaging (MRI) study revealed 
a normal median nerve on the right.  A diagnosis of status 
post carpal tunnel release on the right side was rendered.  

In July 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had undergone carpal tunnel release surgery.  
He indicated that the numbness and tingling had gone away but 
that he still had decreased strength in his right hand.  He 
also noted that he had developed pain on the extensor surface 
of his right thumb, which had required a recent cortisone 
injection.  He stated that he was not sure that this was 
related to his carpal tunnel syndrome, but that this had not 
happened before.  He reported that he had had no numbness or 
tingling since the surgery.  

Physical examination revealed a well-healed scar on the right 
wrist.  The strength of the right wrist was described as 
"extremely good."  Range of motion revealed 60 degrees of 
flexion and 15 degrees of both radial and ulnar deviation.  
The right thumb was evaluated and there were no 
abnormalities.  A diagnosis of status post right carpal 
tunnel syndrome surgical repair with residual subjective 
decrease in strength and no objective decrease in strength, 
with normal range of motion, was rendered.  



Analysis

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (citing Dorland's Illustrated 
Medical Dictionary (27th ed. 1988) at 1632).

While the veteran has reported a number of subjective 
complaints during the course of his appeal, no objective 
manifestations, including sensory manifestations, of carpal 
tunnel syndrome have been reported in any of the VA or 
private medical evidence.  Although the private physician 
noted that the veteran had tendinitis, carpal tunnel syndrome 
is defined as involving the median nerve and not the tendons.  
The Board notes that the private physician did not attribute 
the tendonitis to the carpal tunnel syndrome.  In short the 
medical evidence does not show that the carpal tunnel 
syndrome causes any current disability, notwithstanding the 
veteran's subjective, and unverified complaints.  The Board 
notes that the examiners have considered the veteran's 
subjective complaints in finding that the veteran has no 
objective evidence of current carpal tunnel syndrome.

In the absence of any objective evidence of median nerve 
symptoms or other findings referable to carpal tunnel 
syndrome, the Board concludes that the veteran does not meet 
the criteria for a compensable evaluation for right carpal 
tunnel syndrome.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's right carpal tunnel syndrome has not required 
any periods of hospitalization since service.  Thus it cannot 
be said that it has required frequent periods of 
hospitalization.  

The veteran has argued that his carpal tunnel syndrome has 
interfered with his ability to work at a computer.  However, 
given the absence of objective evidence that the syndrome 
causes any disability on the right, the Board concludes that 
marked interference with employment has not been shown.


Bilateral Heel Spurs

The veteran's heel spurs are currently evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5015, benign 
new growths of bone.  This diagnostic code provides for 
evaluation is on the basis of degenerative arthritis. 

Diagnostic Code 5003 provides in pertinent part that:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the   
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is   noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful   motion.

In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 
or more major joints  or 2 or more minor 
joint groups, with occasional  
incapacitating 
exacerbations............................
...20 

With X-ray evidence of involvement of 2 
or more major joints  or 2 or more minor 
joint 
groups............................10

Note (1): The 20 pct and 10 pct ratings 
based on X-ray   findings, above, will 
not be combined with ratings based on 
limitation of motion.  Note (2): The 20 
pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in 
rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive.  

Marked limitation of motion of the ankle warrants a 10 
percent evaluation.  Moderate limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).

Diagnostic Code 5284, provides a 10 percent rating for 
moderate foot injury; 20 percent when moderately severe; or 
30 percent when severe.

Metatarsalgia is also ratable as 10 percent disabling whether 
unilateral or bilateral under Code 5279.

In May 1996, the veteran requested service connection for 
bilateral heel spurs.  

In June 1996, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he was 
able to walk for several miles but that if he walked a brisk 
two-mile walk twice a day, he did have some residual 
discomfort in his heels.  He was told that he had some heel 
spurs that were potentially correctable if symptoms increased 
or attention was required.  On examination, he had normal 
range of motion in the feet.  A diagnosis of bilateral heel 
spurs by history, minimally symptomatic, was rendered at that 
time.  

In his October 1996 notice of disagreement, the veteran 
reported that he had painful heel spurs that constantly ached 
throughout the day.  He noted that when he returned home from 
work he would do thirty minutes of foot stretching exercises.  
In his November 1996 substantive appeal, the veteran reported 
that his heel spurs were very painful and caused him to lose 
time from work.  

In a December 1996 report, the veteran's private physician, 
L. M., D.P.M., indicated that the veteran had had heel pain 
for several years.  She noted that the veteran continued to 
have pain of both feet which was not relieved with any 
conservative measures.  She further reported that the veteran 
required surgical correction of both heels to relieve the 
heel pain.  

On VA examination in June 1997, the orthopedic examiner 
reported that he could produce no tenderness under the heels 
and that the veteran was able to rise on his toes 
approximately 50 times without apparent problems.  The 
impressions included bilateral heel pain with plantar 
osteophytes.  The examiner commented that the examiner was 
unable to demonstrate objective evidence of current symptoms.

In July 1998, the veteran was afforded an additional VA 
examination.  At that time, the veteran reported that he had 
had pain in both heels since 1993.  He indicated that the 
pain was worse when he got up in the morning, that it would 
get better during the day, and that it would again become 
worse at night.  He graded the pain as an eight on a scale to 
10.  He also reported that he had had 12 cortisone shot in 
the heels over the past several years.  He noted that he 
would obtain some relief from these shots but that it would 
wear off and the pain would return.  

Physical examination of both heels revealed tenderness over 
the heel but not over the plantar fascia, which was 
consistent with bilateral heel spurs.  X-rays of both feet 
revealed mild degenerative joint disease.  A diagnosis of 
bilateral heel spurs was rendered.  

Analysis

Examinations have consistently shown that the veteran is able 
to walk normally.  He has also been reported to have normal 
ranges of motion.  While two VA examiners essentially found 
that the veteran had no disability from his heel spurs, a 
private physician and the most recent VA examiner have found 
pain and tenderness.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that the reports of pain 
and tenderness constitute objective evidence of limitation of 
motion that is not compensable under the applicable 
diagnostic code, and thus warranting a 10 percent evaluation 
for the heel spur in each lower extremity.  Diagnostic Codes 
5003, 5015.

However, the veteran does not have additional foot disability 
and limitation of motion, functional loss due to pain, or 
other findings that would be comparable to impairment 
warranting an evaluation in excess of 10 percent.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The veteran has argued that his heal spurs interfere with his 
employment.  The heel spurs have not required any periods of 
post-service hospitalization.  As to its effect on his 
ability to work, the veteran has made no specific argument as 
to how the disability results in marked interference with 
employment.  His ability to walk for prolonged periods, 
belies a finding that the heel spurs cause marked 
interference with employment.

The Board finds that the evidentiary record supports an 
initial compensable evaluation of 10 percent for heel spurs 
in each heal since separation from service with application 
of pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5015-5279, 5284.

Left Carpal Tunnel Syndrome and Low Back Strain with Sciatica

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

A review of the record demonstrates that the RO granted 
service connection for low back strain with sciatica and left 
carpal tunnel syndrome and assigned noncompensable disability 
evaluations for these disorders in a September 1996 rating 
determination.  The veteran disagreed with the assigned 
disability evaluations and perfected his appeals as to these 
issues.  

In a March 1998 rating determination, the RO increased the 
veteran's disability evaluation for his low back strain with 
sciatica and continued the noncompensable disability 
evaluation for left carpal tunnel syndrome. 

In a March 1998 letter, the veteran indicated that he was 
satisfied with the issues of increased evaluations for low 
back strain and sciatica and left carpal tunnel syndrome and 
that he wished to withdraw his appeal.  This statement 
satisfied the requirements of 38 C.F.R. § 20.204 (1999).  
Once a claim is withdrawn it ceases to exist, and 
adjudication of the claim must cease.  Hamilton v. Brown, 39 
F.3d 1574 (Fed. Cir. 1994); Hanson v. Brown, 9 Vet. App. 29 
(1996).

As the veteran withdrew his appeal as to the proper 
evaluations for his service connected low back strain with 
sciatica and left carpal tunnel syndrome, there remains no 
matter for the Board's consideration.  Accordingly, the Board 
must dismiss the purported appeals.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.204 (1999).


ORDER

Entitlement to an initial compensable evaluation for right 
carpal tunnel syndrome is denied.

Entitlement to an initial compensable evaluation of 10 
percent for heel spurs on the right is granted for the period 
since the effective date of the grant of service connection, 
subject to laws and regulations pertinent to payment of 
monetary awards.

Entitlement to an initial compensable evaluation of 10 
percent for heel spurs on the left is granted for the period 
since the effective date of the grant of service connction 
subject to laws and regulations pertinent to payment of 
monetary awards.


The appeals as to the issues of increased evaluations for low 
back strain with sciatica and left carpal tunnel syndrome are 
dismissed.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

